 



EXHIBIT 10.4.1

FIRST AMENDMENT TO GUARANTEE

     THIS FIRST AMENDMENT TO GUARANTEE (the “Amendment”), dated as of
November 23, 2004, is made by and among MASTERCARD INTERNATIONAL INCORPORATED, a
Delaware non-stock membership corporation (“MasterCard International”),
MASTERCARD INCORPORATED, a Delaware stock corporation (“MasterCard
Incorporated”; MasterCard International and MasterCard Incorporated are
hereinafter referred to individually and collectively as “Guarantor”), and UMB
BANK, & TRUST, N.A., a national banking association (formerly known as State
Street Bank and Trust of Missouri, N.A.), as Indenture Trustee (the “Indenture
Trustee”).

Recitals

     WHEREAS, MasterCard International delivered to the Indenture Trustee for
the benefit of the Noteholders under that certain Indenture, dated as of
August 31, 1999 (as amended, supplemented, extended or otherwise modified from
time to time, the “Indenture”), that certain Guarantee, dated as of August 31,
1999 (the “Guarantee”). Capitalized terms used in this Amendment and not defined
in this Amendment shall have the meanings ascribed to them in the Guarantee;

     WHEREAS, pursuant to the Guarantee, MasterCard International absolutely and
unconditionally guaranteed the full and prompt payment of certain debts,
liabilities and obligations owed by MCI O’Fallon 1999 Trust, a Delaware business
trust (“MCI O’Fallon”), to the Noteholders;

     WHEREAS, MasterCard International and related entities have undergone a
corporate restructuring wherein the ownership and control of MasterCard
International was transferred to MasterCard Incorporated;

     WHEREAS, in order to more accurately reflect the corporate structure of the
Guarantor and facilitate efficient and accurate compliance with the reporting
and financial covenants set forth in the Guarantee, MasterCard International and
MasterCard Incorporated have requested that the Indenture Trustee amend the
Guarantee to add MasterCard Incorporated as an additional guarantor and to make
other changes consistent with Guarantor’s corporate structure;

     WHEREAS, Section 15(a) of the Guarantee provides that none of the
provisions of the Guarantee may be amended or modified, except as provided for
in Section 11.1 of the Indenture;

     WHEREAS, Section 11.1 of the Indenture provides that the Indenture Trustee
shall not enter into any amendment or modification without the prior written
consent of the Required Noteholders, which constitutes the holders of more than
50% in principal amount of the Senior Secured Notes; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Required Noteholders have provided their written consent to
this Amendment and have authorized the Indenture Trustee to enter into this
Amendment, copies of which written consents are attached hereto as Exhibit A and
are incorporated herein by this reference.

     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, it is agreed as follows:

     1. The Guarantee is hereby amended so as to add MasterCard Incorporated as
an additional party thereto and guarantor thereunder, jointly and severally, and
to provide that all references to “Guarantor” contained therein shall
hereinafter refer to both MasterCard International and MasterCard Incorporated,
jointly and severally. All references to “Amendment” in the Guarantee shall mean
this Amendment.

     2. The introductory paragraph of Section 8 and subsections 8.1 through and
including subsection 8.16 of the Guarantee are hereby amended by deleting each
reference to “Guarantor” contained therein and inserting the term “MasterCard
International” in lieu thereof, in order that the representations and warranties
contained therein shall be solely the representations and warranties of
MasterCard International and not both MasterCard International and MasterCard
Incorporated, collectively as Guarantor. Section 8 of the Guarantee is further
amended by adding the following provisions at the end thereof:

          “8.17. Representations and Warranties of MasterCard Incorporated. In
order to induce the Required Noteholders to consent to the Amendment and
authorize the Indenture Trustee to enter into the Amendment, MasterCard
Incorporated hereby represents and warrants to the Indenture Trustee and each
Noteholder as of the date of the Amendment, as follows:

          (a) Financial Condition (i) The audited consolidated balance sheet of
MasterCard Incorporated at the end of its most recent fiscal year and the
related consolidated statements of income and comprehensive income, of changes
in equity and of cash flows of MasterCard Incorporated for the fiscal period
ended on such date, reported on by its independent public accountants, and
(ii) the unaudited consolidated balance sheet of MasterCard Incorporated at the
end of its most recent fiscal quarter and the related consolidated statements of
income and cash flows of MasterCard Incorporated for the portion of the fiscal
period ended on such date, which have been filed in MasterCard Incorporated’s
reports to the Securities and Exchange Commission (the “SEC”), are complete and
correct and present fairly (except, with respect to interim statements, for
normal year-end adjustments) the consolidated financial position of MasterCard
Incorporated as of such dates, and the consolidated results of operations and
cash flows for the fiscal periods then ended and, in the case of the statements
referred to in the foregoing clause (ii), the portion of the fiscal year through
such date. All such financial statements, including the related schedules and
notes thereto in the case of statements referred to in the foregoing clause
(ii), have been prepared in accordance with

-2-



--------------------------------------------------------------------------------



 



GAAP applied consistently throughout the periods involved (except, with respect
to interim statements, for normal year-end adjustments and that such interim
statements may be condensed and exclude detailed footnote disclosure, and as
disclosed therein). MasterCard Incorporated did not, as of the date of any such
financial statements, have any material obligation, contingent or otherwise,
which was not reflected in the foregoing statements or in the notes thereto and
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

          (b) No Material Change. Since the date of the most recent financial
statements identified in subsection 8.17(a), (i) there has been no occurrence
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, and (ii) other than as disclosed in any report filed
publicly with the SEC, MasterCard Incorporated has not, since such date,
incurred any material obligation, contingent or otherwise, which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

          (c) Corporate Existence; Compliance with Law. MasterCard Incorporated
(a) is a stock corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, (b) has the corporate
power and authority and the legal right to own and operate its property, to
lease the property it operates and to conduct the business in which it is
currently engaged (except to the extent that the failure to possess such
corporate power and authority and such legal right, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect),
(c) is duly qualified as a foreign corporation and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, except where the
failure to be so qualified, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Legal Requirements (including, without limitation, CERCLA,
any so-called “Superfund” or “Superlien” law, or any applicable federal, state,
local or other statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to, or imposing liability or standards of conduct
concerning, any Hazardous Substances), except to the extent that the failure to
comply therewith, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

          (d) Corporate Power; Authorization. MasterCard Incorporated has the
corporate power and authority and the legal right to make, deliver and perform
the Amendment. MasterCard Incorporated has taken all necessary corporate action
to authorize the execution, delivery and performance of the Amendment. No
consent or authorization of, or filing with, any Person (including, without
limitation, any Governmental Authority) is required in connection with the
execution, delivery or performance by MasterCard Incorporated or the validity or
enforceability against MasterCard Incorporated of the Amendment.

          (e) Enforceable Obligations. The Amendment has been duly executed and
delivered on behalf of MasterCard Incorporated and the Amendment constitutes the

-3-



--------------------------------------------------------------------------------



 



legal, valid and binding obligation of MasterCard Incorporated, enforceable
against MasterCard Incorporated in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

          (f) No Legal Bar. The performance of the Amendment will not violate
any Legal Requirement or any Contractual Obligation applicable to or binding
upon MasterCard Incorporated or any of its properties or assets, which
violations, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, and will not result in the creation or
imposition of (or the obligation to create or impose) any Lien (other than Liens
created under the Security Documents) on any of its properties or assets
pursuant to any Legal Requirement applicable to it or any of its Contractual
Obligations.

          (g) No Material Litigation. Except as disclosed in Schedule 8.7 or as
previously disclosed in any report filed with the SEC, no litigation,
investigation known to MasterCard Incorporated or proceeding of or by any
Governmental Authority or any other Person is pending or, to its knowledge,
threatened against MasterCard Incorporated (a) with respect to the validity,
binding effect or enforceability of the Amendment, or (b) which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

          (h) Investment Company Act. MasterCard Incorporated is not an
“investment company” or a company “controlled” by an “investment company” (as
each of the quoted terms is defined or used in the Investment Company Act of
1940, as amended).

          (i) No Default. MasterCard Incorporated is not in default in the
payment or performance of any of its Contractual Obligations in any respect
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. MasterCard Incorporated is not in default under any
order, award or decree of any Governmental Authority or arbitrator binding upon
or affecting it or by which any of its properties or assets may be bound or
affected in any respect which default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, and no such order,
award or decree, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

          (j) Taxes. MasterCard Incorporated has filed or caused to be filed or
has timely requested an extension to file or has received an approved extension
to file all tax returns which, to the knowledge of MasterCard Incorporated, are
required to have been filed, and has paid all taxes shown to be due and payable
on said returns or extension requests or on any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than those the amount
or validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which

-4-



--------------------------------------------------------------------------------



 



reserves in conformity with GAAP have been provided in the books of MasterCard
Incorporated), except where the failure to make or pay any such filings or
taxes, fees or charges, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect; and, to the knowledge of
MasterCard Incorporated, no claims are being asserted with respect to any such
taxes, fees or other charges (other than those the amount or validity of which
is currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided in the
books of MasterCard Incorporated), except where the failure to pay any such
taxes, fees or other charges, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The federal income tax
liabilities of MasterCard Incorporated have been determined by the United States
Internal Revenue Service and paid for all fiscal years up to and including the
fiscal year ended December 31, 2003.

          (k) Ownership of Property; Liens. MasterCard Incorporated has good and
marketable title to, or valid and subsisting leasehold interests in, all of its
real property, and good title to all its material other property, except to the
extent the failure to have such good title or valid leasehold interest,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; and none of such property is subject, except as
permitted hereunder or under the other Operative Agreements and except, as,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse effect, to any Lien (including, without limitation, federal,
state and other tax Liens).

          (l) ERISA. No “prohibited transaction” (as defined in Section 406 of
ERISA or Section 4975 of the Code) or “accumulated funding deficiency” (as
defined in Section 302 of ERISA) or Reportable Event (other than a Reportable
Event with respect to which the 30-day notice requirement under Section 4043 of
ERISA has been waived) has occurred during the five years preceding each date on
which this representation is made or deemed made, or will occur, after giving
effect to the transactions contemplated by the Amendment, with respect to any
Plan in any case the consequences of which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. The present
value of all accrued benefits under each Single Employer Plan maintained by
MasterCard Incorporated or a Commonly Controlled Entity (based on those
assumptions used to fund such Plan) did not, as of the most recent annual
valuation date in respect of each such Plan, exceed the fair market value of the
assets of the Plan (including for these purposes accrued but unpaid
contributions) allocable to such benefits by an amount which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
The liability to which MasterCard Incorporated or any Commonly Controlled Entity
would become subject under ERISA if MasterCard Incorporated or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date hereof would not have a
Material Adverse Effect. No Multiemployer Plan is either in Reorganization or
Insolvent in any case the consequences of which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

-5-



--------------------------------------------------------------------------------



 



          (m) Solvency. MasterCard Incorporated has received reasonably
equivalent value in exchange for guaranteeing the Guaranteed Obligations. The
net cash flow and the fair saleable value of the business and assets of
MasterCard Incorporated, upon giving effect to the Amendment, shall be not less
than the amount that shall be required to pay the probable liabilities of
MasterCard Incorporated (including the Guaranteed Obligations and all
contingent, fixed, subordinated, unsubordinated, matured, unmatured, liquidated
and unliquidated liabilities) on existing debts as they may become absolute and
matured. MasterCard Incorporated is not and, upon giving effect to the Amendment
shall not be “insolvent” (as defined in Title 11 of the United States Code or
under any applicable state fraudulent conveyance or transfer statute, in each
case as in effect from time to time), and shall not be engaged in any business
or transaction, or about to engage in any business or transaction, for which
MasterCard Incorporated has an unreasonably small capital, and MasterCard
Incorporated has no intent (a) to hinder, delay or defraud any Person to which
MasterCard Incorporated is, or anticipates it shall become, indebted or (b) to
incur indebtedness that would be beyond its ability to pay as such indebtedness
matures.”

               3. Subsections 9.1 and 9.2 are hereby amended by deleting each
reference to “Guarantor” contained therein and inserting the term “MasterCard
Incorporated” in lieu thereof, in order that the covenants and obligations of
the “Guarantor” contained therein shall be covenants and obligations of
MasterCard Incorporated, only, and not MasterCard International.

          The financial statements required to be delivered pursuant to
Subsection 9.1 shall be deemed to have been delivered to the Noteholders on the
date on which MasterCard Incorporated provides written notice to the Noteholders
that such information has been posted on its website on the Internet at
http://www.mastercardintl.com or is available on the website of the SEC or any
successor at http://www.sec.gov (to the extent such information has been posted
or is available as described in such notice). Any of the foregoing to the
contrary notwithstanding, MasterCard Incorporated herby agrees, upon the written
request of a Noteholder, to provide to the Trustee for such Noteholder hard
(paper) copies of, or written notice of the posting with the SEC website of, all
quarterly reports prepared and filed with the SEC on form 10-Q and all annual
reports prepared and filed with the SEC on form 10-K or written.

     Subsection 9.2(d) is further amended to add at the end thereof:

“, provided that the filing of any such statement, report, notice or prospectus
with the SEC shall be deemed to have satisfied MasterCard Incorporated’s
obligations under this subsection 9.2(d), provided however, that MasterCard
Incorporated herby agrees, upon the written request of a Noteholder, to provide
to the Trustee for such Noteholder hard (paper) copies of, or written notice of
the posting with the SEC website of, all quarterly reports prepared and filed
with the SEC on form 10-Q and all annual reports prepared and filed with the SEC
on form 10-K.”

-6-



--------------------------------------------------------------------------------



 



     4. Subsection 9.2 (b) is hereby deleted and the following is added in lieu
thereof:

“(b) within one hundred twenty (120) days after the end of each fiscal year and
within sixty (60) days after the end of each of the first three quarterly
periods of each fiscal year of MasterCard Incorporated, a certificate of a
Responsible Officer of each of MasterCard International and MasterCard
Incorporated (i) stating that such officer has reviewed and is familiar with
this Guarantee and the other Operative Agreements and that, to the best of such
officer’s knowledge, the applicable Guarantor has observed or performed all of
its covenants and other agreements, and satisfied every condition, contained in
this Guarantee, or in the other Operative Agreements to be observed, performed
or satisfied by it, and that such officer has obtained no knowledge of any
default under this Guarantee or any Lease Default or Lease Event of Default
except as specified in such certificate, and, in the case of MasterCard
Incorporated, (ii) showing in detail as of the end of the related fiscal period
the figures and calculations supporting such statement in respect of
Section 10.1;”

     For purposes of Section 9, each reference to “Responsible Officer” shall
mean the chief executive officer, controller or treasurer of MasterCard
Incorporated or MasterCard International, as applicable.

     5. Subsection 9.7 (c) is hereby deleted and the following is added in lieu
thereof:

“(c) any litigation or proceeding affecting the Guarantor, not covered by
insurance, or in which injunctive or similar relief is sought which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;”

     6. Subsection 10.1 of the Guarantee is hereby deleted and the following is
added in lieu thereof:

“10.1 Consolidated Net Worth. Permit Consolidated Net Worth of MasterCard
Incorporated at any time to be less than the sum of (i) $525,000,000 plus
(ii) an amount equal to 50% of the sum of consolidated net income (if positive)
of MasterCard Incorporated for each fiscal quarter commencing with and including
the first fiscal quarter of 2004.”

     7. Subsections 10.2 and 10.3 are hereby amended to provide that such
covenants shall apply only with respect to MasterCard International and by
deleting each reference to “Guarantor” contained therein and inserting the term
“MasterCard International” in lieu thereof, in order that the covenants and
obligations contained therein shall be covenants and obligations of MasterCard
International, only, and not MasterCard Incorporated.

-7-



--------------------------------------------------------------------------------



 



     8. The following unnumbered paragraph is hereby added to the end of
Section 10, immediately preceding Section 11:

     “In addition to the foregoing, MasterCard Incorporated hereby agrees that
so long as this Guarantee is in effect and until the Guaranteed Obligations and
all amounts owing hereunder are indefeasibly paid in full, MasterCard
Incorporated shall not, at any time, directly or indirectly consolidate with or
merge with, or convey, transfer or lease all or substantially all of its assets
in a single transaction or series of transactions to, any Person; provided that
the foregoing restriction shall not apply to the consolidation or merger of
MasterCard Incorporated with, or conveyance, transfer or lease of all or
substantially all of the assets of MasterCard Incorporated in a single
transaction or a series of transactions to, any Person so long as (i) each such
corporation shall have executed and delivered to the Indenture Trustee and the
Noteholders its assumption of the due and punctual performance and observance of
each covenant and condition of this Guarantee; and (ii) immediately before and
after giving effect to such transaction, no Indenture Default or Indenture Event
of Default or any default under this Guarantee would exist.”

     9. With respect to Subsection 12(b) of the Guarantee, notices to both
MasterCard International and MasterCard Incorporated, shall be addressed to the
address or transmission number for notices set forth opposite the signature of
MasterCard International, as contained in the Guarantee.

     10. MasterCard International hereby reaffirms and remakes, and MasterCard
Incorporated hereby affirms and makes, its obligations to the Noteholders
pursuant to the terms of the Guarantee, as hereby amended.

     11. This Amendment shall be effective as of the date first written above,
and any financial statements or certificates provided after the date hereof
pursuant to subsections 9.1 and 9.2 of the Guarantee, including any statements
in respect of Section 10.1 contained therein, shall comply with the provisions
of this Amendment, regardless of whether such financial statements or
certificates relate to a period prior to the date of this Amendment.

     12. Except for the amendments contained herein, all of the provisions of
the Guarantee shall remain unmodified. This Amendment shall be binding upon and
inure to the benefit of the respective successors and permitted assigns and, as
applicable, the heirs and legal representatives of the parties hereto. This
Amendment, together with the Guarantee, as modified by this Amendment,
constitutes the entire understanding and agreement between the parties and may
not be amended, supplemented, or modified except by a writing executed by both
of the parties.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed by the parties
hereto as of the day and year first above written.

            MASTERCARD INTERNATIONAL INCORPORATED,
a Delaware non-stock membership corporation
      By   Andrea Robertson        Name:   Andrea Robertson        Title:  
Senior Vice President and Treasurer        MASTERCARD INCORPORATED, a Delaware
stock
corporation
      By   Andrea Robertson        Name:   Andrea Robertson        Title:  
Treasurer        UMB BANK & TRUST, N.A., a national banking
association, as Indenture Trustee
      By   Brian P. Krippner        Name:   Brian P. Krippner        Title:  
Vice President     

-9-



--------------------------------------------------------------------------------



 



EXHIBIT A

-10-



--------------------------------------------------------------------------------



 



Schedule 8.7

None

-11-